Citation Nr: 1031193	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-31 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for mercury poisoning.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for organic brain injury.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for allergies.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to a compensable disability evaluation for an 
appendectomy scar.  

9.  Entitlement to a compensable disability evaluation for 
asbestosis.  

10.  Entitlement to a disability evaluation in excess of 30 
percent for an anxiety disorder.  

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1954 to October 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and February 2008 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in June 2010.  A written transcript of this 
hearing has been prepared and incorporated into the evidence of 
record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss, 
sinusitis and headaches, as well as entitlement to an increased 
disability evaluation for asbestosis and an anxiety disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA received notification from the Veteran in June 2010 
indicating that he wanted to withdraw his appeal seeking to 
reopen his claim of entitlement to service connection for a 
gastrointestinal disability.  The Board received such request 
prior to the promulgation of a decision.

2.  The preponderance of the evidence of record demonstrates that 
the Veteran was not exposed to mercury during military service 
nor has he ever been diagnosed with mercury poisoning.  

3.  The Veteran does not suffer from tinnitus.  

4.  The Veteran does not have a currently diagnosed organic brain 
injury.  

5.  The preponderance of the evidence of record demonstrates that 
the Veteran does not suffer from a disability associated with 
allergies that manifested during, or as a result of, active 
military service.  

6.  The Veteran's service-connected appendectomy scar is not 
manifested by any objective or subjective symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for a gastrointestinal disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for establishing entitlement to service 
connection for mercury poisoning have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  The criteria for establishing entitlement to service 
connection for an organic brain injury have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  The criteria for establishing entitlement to service 
connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

6.  The criteria for establishing entitlement to a compensable 
disability rating for an appendectomy scar have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7801-05 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in October 2006, January 2007 and 
November 2007 addressed all notice elements listed under 
3.159(b)(1) and were sent prior to the respective initial RO 
decisions in those matters.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The letters also 
provided the Veteran with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned).  See 
Dingess/Hartman, 19 Vet. App. at 484. 

The October 2006 letter also informed the Veteran of the need to 
demonstrate a worsening of his service-connected appendectomy 
scar and an impact on his employment, as well as providing him 
general notice regarding how disability ratings and effective 
dates are assigned.  For an increased disability rating claim, VA 
is required to provide the Veteran with generic notice - that is, 
the type of evidence needed to substantiate the claim.  This 
includes evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination for his 
appendectomy scar in December 2006, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

The Board recognizes that the Veteran's appendectomy scar 
examination is nearly 4 years old.  However, the veteran has 
specifically stated that his appendectomy scar has not increased 
in severity.  New VA examination is necessary if there is a need 
to verify the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Furthermore, the Board notes that the Veteran has 
not been afforded VA examination for his claims of entitlement to 
service connection.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate 
the claims because there is no evidence to satisfy the McLendon 
criteria discussed above.  Specifically, there is no evidence of 
in-service disease or injury or current disability.  Therefore, a 
medical examination would serve no useful purpose in this case, 
since the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by the 
lack of VA examination.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Issue

The Veteran perfected an appeal from a March 2007 rating decision 
that, in pertinent part, denied his request to reopen his claim 
of entitlement to service connection for a gastrointestinal 
disorder.  The Veteran filed a timely notice of disagreement 
regarding this decision.  However, during his June 2010 hearing, 
the Veteran expressed his desire to withdraw this appeal.  An 
appeal may be withdrawn at any time before a decision is rendered 
by the Board.  38 C.F.R. § 20.204(b) (2009).  Once the Veteran 
withdrew this issue, there remained no allegations of error of 
fact or law for appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009).

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Mercury Poisoning

The Veteran contends that he is entitled to service connection 
for mercury poisoning.  Specifically, the Veteran contends that 
he was exposed to mercury during a medical procedure during 
active military service.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran was not exposed to mercury during military service, and, 
that he does not currently suffer from mercury poisoning.  As 
such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that in 
February 1961, X-rays revealed a small bowel obstruction in the 
Veteran.  A Levin tube and a Miller-Abbott tube were passed and 
the symptoms subsided.  He was discharged several weeks later in 
good condition.  There is nothing in the surgical report to 
suggest that either tube ruptured or that there were any 
complications secondary to the procedures themselves.  As such, 
there is no evidence of mercury poisoning during the Veteran's 
active military service.  

In addition to there being no in-service evidence of mercury 
poisoning, there is no evidence of record to suggest that the 
Veteran has ever been treated for, or diagnosed with, mercury 
poisoning.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of mercury 
poisoning, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  The mere fact that the Veteran 
took part in a medical procedure that may have used tools 
containing encapsulated mercury does not in and of itself 
demonstrate exposure to mercury during service.  

Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for mercury poisoning.  The Veteran's service 
treatment records demonstrate that the in-service procedure in 
which mercury may have been involved was successful.  There is no 
evidence of in-service mercury exposure.  Furthermore, there is 
no evidence to suggest that the Veteran has ever been diagnosed 
with, or treated for, mercury poisoning.  

Finally, the Board has considered the argument posited by the 
Veteran and his representative that his symptoms, such as 
headaches, demonstrate that he suffers from mercury poisoning.  
However, the record contains no competent evidence suggesting any 
relationship between the Veteran's reported symptoms.  While the 
Veteran may believe he suffers from symptoms of mercury 
poisoning, he has submitted no evidence suggesting that he has 
the medical expertise to offer such a complex medical opinion.  
Therefore, the Veteran's self-diagnosis is not credible evidence 
of a current diagnosis.  See Routen, 10 Vet. App. at 186; see 
also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for mercury poisoning must be denied.

Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus.  However, the preponderance of the evidence of 
record demonstrates that the Veteran does not suffer from 
tinnitus as a result of his military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not suggest that the 
Veteran suffered from tinnitus during military service.  An 
October 1961 medical evaluation does suggest that the Veteran had 
a perforated right ear drum.  The Veteran has also testified to 
in-service noise exposure.  However, there was no specific 
finding of tinnitus during military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records do not suggest that 
the Veteran has suffered from chronic symptomatology of tinnitus 
since his separation from active duty.  In fact, during his May 
2010 hearing, the Veteran testified that he no longer suffered 
from tinnitus.  He reported suffering from tinnitus right after 
his separation from active duty.  However, he reported that the 
ringing stopped after that.  

As already noted, there must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of tinnitus, 
the Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  This conclusion is further supported 
by the Veteran's own testimony that this condition resolved 
sometime after his separation from active duty.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for tinnitus must be denied.

Organic Brain Injury

The Veteran contends that he is entitled to service connection 
for an organic brain injury.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from an organic brain injury that 
manifested during, or as a result of, active military service.  
Therefore, service connection is not warranted.  

The Veteran's service treatment records are completely silent 
regarding any complaints of, or treatment for, an organic brain 
injury or any other condition of the head or nervous system.  
Likewise, there is no evidence of record to demonstrate that the 
Veteran has ever been diagnosed with an organic brain injury or 
any other condition of the brain or nervous system.  A June 2006 
VA outpatient treatment record also notes that the Veteran had a 
normal head CT.

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for an organic 
brain injury.  There is no evidence of an in-service disease or 
injury associated with this claimed condition.  There is also no 
evidence to suggest that the Veteran has ever been diagnosed with 
such a condition.  As already noted, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of organic brain injury, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has indicated that he 
suffered from blackouts during service which he has related to an 
organic brain injury.  However, as a lay person, the Veteran is 
not competent to relate these events to an organic brain injury.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  The 
record contains no competent evidence suggesting that any of the 
Veteran's symptoms, including blackouts, are related to an 
organic brain injury.  In fact, the record contains a March 1967 
VA examination that suggests that the Veteran's fainting spells 
were a symptom of his anxiety disorder - a condition for which he 
is already service-connected.  

Finally, the Board recognizes that the Veteran's representative 
argued during the Veteran's May 2010 hearing that his organic 
brain injury could be related to mercury exposure.  However, as 
discussed in a previous section, the preponderance of the 
evidence of record demonstrates that the Veteran was not exposed 
to mercury during military service.  Therefore, this argument is 
not persuasive.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for an organic brain injury must be denied.

Allergies

The Veteran contends that he is entitled to service connection 
for allergies.  Specifically, the Veteran has alleged that he 
suffers from allergies as a result of exposure to asbestos during 
military service.  However, as outlined below, the preponderance 
of the evidence of record demonstrates that the Veteran is not 
entitled to service connection for allergies.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from troubles with allergies during his 
active military service.  The record does demonstrate that the 
Veteran was treated for sinusitis on a number of occasions during 
active military service.  However, there is no evidence of 
allergies during active duty.

Likewise, the post-service medical records do not indicate that 
the Veteran has suffered from allergies since his separation from 
active duty, or, that he has a current diagnosis of a disability 
associated with his complaints of allergies.  In fact, there is 
no medical evidence to suggest that the Veteran has ever been 
treated for allergies.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for allergies.  Service 
connection requires competent evidence of a current disability 
(established by medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  In the present case, there is 
no evidence of a current disability related to military service.  

The Board recognizes that the Veteran believes he suffers from 
allergies as a result of exposure to asbestos.  The Veteran is 
currently service-connected for asbestosis.  However, the Veteran 
is not competent to offer such a complex medical opinion.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 
127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
record contains no competent evidence suggesting that there is 
any correlation between allergies and asbestos exposure.  
Furthermore, the Veteran's testimony does not change the fact 
that the record contains no medical evidence diagnosing the 
Veteran with a chronic disability associated with his complaints 
of allergies.  There must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for allergies must be denied.

Increased Disability Rating for an Appendectomy Scar

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a compensable 
disability rating for his appendectomy scar.  However, as 
outlined below, the preponderance of the evidence demonstrates 
that the Veteran is not entitled to a compensable disability 
rating for his appendectomy scar at any time during the pendency 
of his claim.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted 
service connection for an appendectomy scar in a May 1962 rating 
decision.  A noncompensable disability rating was assigned, 
effective as of October 28, 1961.  The Veteran filed a claim for 
an increased disability rating in August 2006, contending that he 
now suffered from a large painful scar.  This claim was denied by 
the RO in a March 2007 decision and the Veteran appealed this 
decision to the Board in September 2007.  

Upon filing his increased rating claim, the Veteran was afforded 
a VA examination of this scar in December 2006.  The Veteran 
denied any residual symptoms from the appendectomy scar.  The 
scar was measured to be 4 inches (in) by 2 millimeters (mm) (or 
less than 1 square in).  It was hypopigmented, but there was no 
tenderness, inflammation, edema or keloid formation, induration 
of the skin, inflexibility of the skin, or limitation of motion 
or function secondary to the scar.  The examiner diagnosed the 
Veteran with an appendectomy scar with no residual symptoms at 
this time.  The record contains no further medical evidence 
regarding the Veteran's appendectomy scar, and the Veteran 
testified to having no pain or problems as a result of this scar 
during his June 2010 hearing.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to a compensable disability rating for his 
appendectomy scar at any time during the pendency of his appeal.  
Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  Id. 
 
Finally, Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  Id. 

The Board notes that Diagnostic Codes 7800-7805 were amended in 
October 2008. However, as the Veteran's claim was received in 
August 2006 and the amendments apply to claims received by VA on 
or after October 23, 2008, the criteria prior to October 23, 
2008, cited above, are applicable.

According to the December 2006 VA examiner, there were no 
residual symptoms associated with the Veteran's scar, and the 
Veteran himself has denied any symptoms associated with this 
scarring.  Furthermore, the superficial scar is significantly 
less than 144 square in.  There is also no evidence of pain, 
instability or limitation of motion as a result of this scar.  As 
such, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a compensable disability rating at any 
time during the pendency of his claim.  

The Board recognizes that the Veteran testified to having a large 
and painful scar in his August 2006 claim.  Lay assertions may 
serve to support a claim for service connection when they relate 
to the occurrence of events that are observable as a lay person 
or the presence of a disability or symptoms of a disability that 
are subject to lay observation, such as pain.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, the 
Board does not find this statement to be credible.  During a VA 
examination approximately 4 months later, the Veteran denied any 
associated symptomatology, and the examiner found no evidence of 
tenderness or other impairment.  The record contains no evidence 
of any treatment for this scar, and the Veteran again denied any 
symptomatology during his June 2010 hearing.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, there is no 
evidence to suggest that the Veteran's scar has been symptomatic 
at any time during the pendency of his claim.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability rating for an appendectomy scar must be 
denied.


ORDER

The issue of whether new and material evidence has been received 
to reopen a claim of service connection for a gastrointestinal 
disorder is dismissed.  

Entitlement to service connection for mercury poisoning is 
denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for an organic brain injury is 
denied.  

Entitlement to service connection for allergies is denied.  

Entitlement to a compensable disability evaluation for an 
appendectomy scar is denied.  







	(CONTINUED ON NEXT PAGE)
REMAND

Hearing Loss

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  However, as outlined below, 
additional evidentiary development is necessary before appellate 
review may proceed on this matter.  

The Board notes that a number of VA outpatient treatment records 
suggest that the Veteran does not suffer from hearing loss.  For 
example, a January 2005 record notes that the Veteran's hearing 
was above average for his age.  However, there is no indication 
that an actual audiological evaluation was performed at this 
time, as the purpose of the Veteran's treatment was increasing 
urinary frequency.  Therefore, this evidence is of questionable 
reliability.  

Additionally, the Veteran has testified to in-service noise 
exposure and having difficulty hearing.  As already noted, lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  Therefore, 
there is competent evidence suggestive of hearing loss.  

In addition, an October 1961 in-service evaluation notes that the 
Veteran had a history of a perforated right eardrum.  As such, 
the evidence suggests that the Veteran may have suffered an 
injury to the ear during active military service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, since 
there is evidence suggestive of an in-service ear injury as well 
as current hearing impairment, the Veteran should be afforded a 
VA audiometric examination.  

Service Connection for Headaches

The Veteran contends that he is entitled to service connection 
for headaches.  However, as outlined below, additional 
evidentiary development is necessary before appellate review may 
proceed on this matter.  
 
The record demonstrates that the Veteran was seen with complaints 
of headaches during his active military service on a number of 
occasions.  The evidence demonstrates that the Veteran continued 
to seek treatment for headaches following his separation from 
active duty.  A March 1962 VA examination suggests a potential 
relationship between the Veteran's anxiety disorder and his 
headaches.  The medical evidence of record does not demonstrate 
that the Veteran continued to seek treatment for headaches after 
this time.  However, the Veteran did indicate in his September 
2007 appeal to the Board that he had suffered from chronic 
headaches since his military service.  As already discussed, the 
Veteran is competent to testify to symptoms such as headaches.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  The record suggests that the Veteran's headaches 
could be secondary to his service-connected anxiety disorder.  
Based on this evidence, the Board finds that the Veteran should 
be afforded a VA examination for his headaches before appellate 
review may proceed, so that an opinion regarding etiology may be 
provided.  

Sinusitis

The Veteran contends that he is entitled to service connection 
for sinusitis.  However, as outlined below, additional 
evidentiary development is necessary before appellate review may 
proceed.

The Veteran's service treatment records demonstrate that the 
Veteran was treated for sinusitis on multiple occasions during 
his active military service.  According to a June 1961 record, 
the Veteran suffered from "chronic sinusitis."  The Veteran has 
indicated that he has continued to suffer from sinus troubles 
since military service.  Again, the Veteran is competent to 
testify to matters such as this.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  

However, it is not clear from the evidence of record whether the 
Veteran currently suffers from a chronic sinus disability that is 
related to military service.  While the Veteran has testified to 
sinus troubles since military service, a March 1962 VA 
examination found the Veteran's sinuses to be normal.  There is 
also no medical evidence of a currently diagnosed disability.  

Therefore, since the Veteran was found to have chronic sinusitis 
during active duty, and since the Veteran has testified to a 
chronicity of symptomatology, the Board finds that the Veteran 
must be afforded a VA examination before appellate review may 
proceed.  

Compensable Disability Evaluation for Asbestosis

The Veteran contends that he is entitled to a compensable 
disability evaluation for his service-connected asbestosis.  
However, as outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

Specifically, the record demonstrates that the Veteran was last 
afforded a VA examination for his asbestosis in June 2006.  The 
duty to conduct a contemporaneous examination is triggered when 
the evidence indicates that there has been a material change in 
disability or that the currently assigned disability rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Since it has been more than 4 years since the 
Veteran's last VA examination, he should be scheduled for a more 
recent examination.  

Furthermore, the most recent VA Medical Center (VAMC) treatment 
record in the claims file is dated July 2007.  As such, records 
prepared since July 2007 should be obtained and incorporated into 
the evidence of record.  

Disability Evaluation in Excess of 30 Percent for Anxiety

The Veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected 
anxiety disorder.  However, as outlined below, additional 
evidentiary development is necessary before appellate review may 
proceed on this matter.  

Specifically, the record demonstrates that the Veteran was last 
afforded a VA examination for his anxiety in December 2006.  The 
duty to conduct a contemporaneous examination is triggered when 
the evidence indicates that there has been a material change in 
disability or that the currently assigned disability rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Since it has been nearly 4 years since the Veteran's 
last VA examination, he should be scheduled for a more recent 
examination.  

Furthermore, the most recent VA Medical Center (VAMC) treatment 
record in the claims file is dated July 2007.  As such, records 
prepared since July 2007 should be obtained and incorporated into 
the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided the 
opportunity to submit any additional evidence 
he has in support of his claim.  The RO 
should also obtain copies of VA Medical 
Center treatment records prepared since July 
2007.  Any evidence that is obtained must be 
incorporated into the Veteran's claims file.  

2.  Once the above steps have been completed, 
the Veteran should be afforded a VA 
audiometric examination.  The examiner should 
determine whether he has a current hearing 
loss disability.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review upon examination.  If 
the Veteran is found to have a hearing loss 
disability of either ear, the examiner should 
opine as to whether it is at least as likely 
as not that the Veteran's hearing loss is due 
to military service.  The examiner should 
consider the in-service reference to a right 
ear drum perforation as well as the Veteran's 
testimony of continuity of symptomatology.  

A complete rationale for any opinion offered 
must be provided.  

3.  The Veteran should also be afforded a VA 
examination before an appropriate specialist 
to determine whether he suffers from a 
chronic headache disability.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review upon 
examination.  If the Veteran is found to have 
a chronic disability that is manifested by 
headaches, the examiner should opine as to 
whether it is at least as likely as not that 
the Veteran's headaches are due to military 
service.  

The examiner should also opine as to whether 
it is at least as likely as not that the 
Veteran suffers from a chronic headache 
disability that is secondary to his service-
connected anxiety disorder.  

A complete rationale for any opinion offered 
must be provided.  

4.  The Veteran should also be afforded a VA 
examination before an appropriate specialist 
to determine whether he suffers from chronic 
sinusitis.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review upon examination.  If the 
Veteran is found to have chronic sinusitis, 
the examiner should opine as to whether it is 
at least as likely as not that this 
disability manifested during, or as a result 
of, active military service.  The examiner 
should consider the Veteran's testimony of 
continuity of symptomatology when providing 
this opinion.  

A complete rationale for any opinion offered 
must be provided.  

5.  The Veteran should also be afforded a VA 
examination before an appropriate specialist 
to determine the current level of severity of 
his service-connected asbestosis.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review upon 
examination.  All indicated tests and 
studies, including pulmonary function testing 
(PFT), should be performed, and all clinical 
findings should be reported in detail.  A 
copy of the PFT report should also be 
included in the examination.  A complete 
rationale for any opinion offered must be 
provided.  

6.  Finally, the Veteran should be afforded a 
VA examination with the appropriate 
specialist to determine the current level of 
disability due to his service-connected 
anxiety disorder.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review upon examination.  
All indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  A complete 
rationale for any opinion offered must be 
provided.  

7.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


